                                                                                                            FILED
                                                                                                   2019 Aug-14 AM 10:33
                                                                                                   U.S. DISTRICT COURT
                                                                                                       N.D. OF ALABAMA


                           UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ALABAMA
                                SOUTHERN DIVISION

 JAMES BROADHEAD,                                   )
                                                    )
         Plaintiff,                                 )
                                                    )
 v.                                                 )     2:19-cv-01097-RDP-JHE
                                                    )
 OFFICER A MARKNS, et al.,                          )
                                                    )
         Defendants.                                )

                                   MEMORANDUM OPINION
        On July 22, 2019, the Magistrate Judge entered a report recommending that this action be

dismissed without prejudice pursuant to the three-strikes provisions of the Prison Litigation

Reform Act. Plaintiff responded to the report and recommendation on August 1, 2019. (Doc. 3).

His response appears to allege that in the past prison officials interfered with his ability to

adequately prosecute his lawsuits by taking property from his cell, that he is now able to keep his

legal materials in his cell, but that he is unable to pay the filing fee. (Id.). He asks the court to

show “impartiality” and allow this action to proceed. (Id. at 2).

        Plaintiff’s response is without merit. The Prison Litigation Reform Act prohibits this court

from approving an in forma pauperis application by a prisoner who has had three or more cases

dismissed as frivolous, malicious, or for failing to state a claim. 28 U.S.C. § 1915(g). The only

exception to this prohibition is where a prisoner demonstrates he is under imminent danger of

serious physical injury. However, neither Plaintiff’s complaint, nor his objections to the report

and recommendation, demonstrate he is under imminent danger of serious physical injury.

Accordingly, because Plaintiff has had at least three prior cases dismissed as meritless, and because

he failed to pay the filing fee at the time he initiated this action, this matter is due to be dismissed

without prejudice.
       Having carefully reviewed and considered de novo all the materials in the court file,

including the report and recommendation, the Magistrate Judge’s report is hereby ADOPTED and

the recommendation is ACCEPTED. This action is therefore due to be dismissed without

prejudice pursuant to 28 U.S.C. § 1915(g). A final judgment will be entered.

       DONE and ORDERED this August 14, 2019.



                                            _________________________________
                                            R. DAVID PROCTOR
                                            UNITED STATES DISTRICT JUDGE




                                               2
